--------------------------------------------------------------------------------

 

SPLIT-DOLLAR AGREEMENT

 

THIS AGREEMENT, made as of the 5th day of August, 1996, by and between TRUST
COMPANY OF CONNECTICUT with offices at Hartford, Connecticut (hereinafter
referred to as the "Trustee"), and ROBERT D. MORTON of Southington Savings Bank
(hereinafter referred to as the "Employee");

WITNESSETH THAT:

WHEREAS, the Trustee is holding in trust, pursuant to a Rabbi Trust established
by Southington Savings Bank, dated July 31, 1996, one or more life insurance
policies on the life of the Employee as listed in Schedule A attached hereto
(hereinafter referred to as the "Policy"), which were either contributed into
the Rabbi Trust by Southington Savings Bank or purchased directly from the life
insurance company by the Trustee; and

NOW THEREFORE, the Trustee agrees to make the Policy subject to this Agreement
as follows:

1.

The parties hereto agree that the Policy shall be subject to the terms and
conditions of this Agreement. The Trustee shall be the sole and absolute owner
of the Policy and may exercise all ownership rights granted to the owner thereof
by the terms of the Policy, except as may be otherwise provided herein.

 

2.

Dividends, if any, declared on the Policy shall be applied to purchase paid-up
additional insurance on the life of the Employee. The parties hereto agree that
the dividend election provisions, if any, of the Policy shall conform to the
provisions hereof.

 

3.

The premium for the Policy becoming due after the date of this Agreement will be
paid by the Trustee during the Employee's employment by the Southington Savings
Bank and will be allocated between the Employee and the Trust. The Employee's
share of the premium (term insurance allocation) shall be paid by the Trustee as
agent for the Employee and shall be charged to the Employee as additional cash
compensation.

 

4.

The Policy shall be an asset of the Trust. The Employee has no rights under the
Policy other than to name one or more beneficiaries for his share of the death
benefit and the manner in which such share of the death benefit shall be paid.

 

5.

a.          Upon the death of the Employee, the Trustee shall promptly take all
action necessary to facilitate the payment of the death benefits provided under
the Policy.

 

 

b.          The Trustee shall have the unqualified right to receive a portion of
the death benefit equal to the greater of (i) the cash surrender value of the
policy or (ii) the total amount of premiums paid by the Trustee. The balance of
the death benefit under the Policy shall be paid directly by the insurer to the
beneficiary or beneficiaries and in the manner designated by the Employee.

 

6.

This Agreement shall terminate upon the occurrence of the earliest of the
following events: (i) the Employee's death and the payment of proceeds pursuant
to Section 5 of this Agreement, or (ii) the termination of employment of the
employee for any reason other than death.

 

7.

This Agreement may not be amended, altered or modified except by a written
instrument signed by both of the parties hereto and may not be otherwise
terminated except as provided herein.

 

8.

This Agreement shall be binding upon and inure to the benefit of the Trustee and
its successors and assignees and the Employee and his successors, assignees,
heirs, executors, administrators and beneficiaries.

 

9.

Except as may be preempted by ERISA, this Agreement, and the rights of the
parties hereunder, shall be governed by and construed in accordance with the
laws of the state of Connecticut.

IN WITNESS WHEREOF, the Trustee has caused this Agreement to be executed by its
officer thereunto duly authorized and the Employee has hereunto set his hand all
as of the day and year first above written.

 

 

TRUSTEE

 

 

 

TRUST COMPANY OF CONNECTICUT

 

 

 

 

 

By:  /s/ Laura W. Peterson                       

 

 

 

 

 

Title:  Assistant Vice President                  

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Robert D. Morton                                

 

Robert D. Morton

 

--------------------------------------------------------------------------------

 

SCHEDULE A

 

Insurance Carrier

Policy No.

Face Amount

 

 

 

 

 

 

Security Life of Denver

1546481

$294,702

 

--------------------------------------------------------------------------------